Citation Nr: 1627967	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include endometriosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1986 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This case was previously before the Board in June 2015 at which time the claim was remanded so as to afford the Veteran a VA examination.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay that another remand in this case will cause, an addendum opinion is necessary to decide the Veteran's claim.

In this regard, the Board remanded the Veteran's case in June 2015 order to obtain adequate VA examination with opinions so as to determine the current nature and etiology of her claimed gynecological disorder.  A VA examination was provided in February 2016; however, for the reasons discussed herein, the Board finds that such opinion is incomplete and an addendum is required.

The Veteran was provided a VA gynecological examination in February 2016.  The VA examiner confirmed a diagnosis of endometriosis and found that it was a pre-existing condition based on the Veteran's history.  The examiner found it less likely as not that the Veteran's endometriosis was due to service to include the in-service surgery claimed as a laparoscopy or laparotomy because the Veteran's endometriosis was a pre-existing condition.  Further, the examiner found it less likely than not that the in-service surgery was due to endometriosis because an October 1988 hospital admission note provided that the surgery did not reveal any pathology.  With regards to aggravation, the examiner did not give an opinion due to lack of in-service treatment and post-service treatment records.

Initially, the Board notes that December 1985 Report of Medical Examination, conducted prior to her enlistment, notes a normal pelvic and vagina upon clinical evaluation.  As such, the Veteran is presumed sound and, in order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that (1) the Veteran's gynecological condition pre-existed active service and (2) that the condition was not permanently aggravated by such service.  See generally Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Because the February 2016 VA opinion offered no detail as to the Veteran's pre-existing medical condition and utilized an incorrect standard for adjudication, a VA addendum opinion must be obtained.  

Additionally, a review of the post service treatment records showed that the Veteran was diagnosed and treated for endometriosis beginning June 1992 through February 2010.  A past medical history of endometriosis and hysterectomy were noted.  It does not appear that the VA examiner considered such pertinent post service medical history.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2  (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569   (1993).  Therefore, the Board finds that an addendum opinion is required to address whether the Veteran's current gynecological disorder is related to her military service, to include on the basis of aggravation of a pre-existing gynecological disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's February 2016 examination for her gynecological disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  After reviewing the complete record, to include the Board's prior remands, the examiner should offer an opinion on the following:

(A) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that a gynecological disorder was present prior to the Veteran's entry into active service?  The examiner's attention is directed to the December 1985 enlistment examination showing a normal pelvis and vagina.  Please identify the nature of the condition that preexisted service and identify and discuss in detail the evidence relied upon in reaching these conclusions.

(B)  If the answer to (A) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting gynecological disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?

(C) If the answer to (A) or (B) is no, presuming the Veteran was sound upon entrance into active service, is it at least as likely as not that a gynecological disorder, to include endometriosis, was first manifested during service and continued after service, and contributed to the need for a vaginal hysterectomy/bilateral oophorectomy in 2007?  An explanation why any of these disorders or surgery laparoscopy treatment in service did not contribute to the symptoms leading to the hysterectomy is necessary for the Board to fully understand the nature of the post-service disorder.

A complete rationale should be provided for any opinion expressed.    The examiner is also notified that the Veteran is competent to report the onset and continuity of symptomatology of her claimed gynecological disorder.

2. Readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran  and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.











	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




